AFFIRMED as MODIFIED and Opinion Filed May 14, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01053-CR

                   CARLOS EDUARDO SANCHEZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                 On Appeal from the 265th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F17-00735-R

                          MEMORANDUM OPINION
                Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                            Opinion by Justice Goldstein.

         This is an appeal from a conviction for attempted indecency with a child

following a jury trial. We affirm the trial court’s judgment as modified.

         Carlos Eduardo Sanchez was indicted for indecency with a child, a second-

degree felony offense. TEX. PENAL CODE ANN. § 21.11(a)(1). Sanchez pleaded not

guilty and proceeded to a jury trial. The jury found Sanchez guilty of the lesser

included offense of attempted indecency with a child. TEX. PENAL CODE ANN. §

15.01. The trial court assessed punishment at six years in prison, probated for eight

years.
      Sanchez presents two issues on appeal. In his first issue, Sanchez asserts the

evidence is legally insufficient to support a conviction for attempted indecency with

a child. In his second issue, Sanchez contends the judgment should be modified to

reflect the correct statute for the offense of conviction and to reflect the trial court

assessed punishment. The State agrees with Issue Two.

                                     Evidence at Trial

      M.W., who was eight years old at the time of the alleged offense, is the child-

victim in this case. Sanchez’s wife ran an after-school tutoring and a homeschooling

program out of their residence. M.W. initially enrolled in the after-school tutoring

program and later transitioned to the homeschool program. Sanchez worked nights

and usually slept during the day, waking a few hours in the afternoon for lunch. At

times Sanchez would help students with math.

      M.W., age eleven at the time of trial, testified along with several other

witnesses. On what became her last day at the Sanchez homeschool, M.W. testified

that Sanchez’s wife left the home for a dentist appointment. On M.W.’s way back

to the living room after getting water from the kitchen, M.W. passed Sanchez’s dark

bedroom. Sanchez was lying on his bed and asked her to come in. M.W. went over

to him and, while she stood by the bed, Sanchez tongue-kissed her, with his hand on

her side. Sanchez then put his hand inside of her jeans and his thumb touched her

private part. After kissing and touching her, Sanchez told M.W. not to tell his wife

or J.C., a female occupant of the home, because his wife would get jealous. M.W.

                                          –2–
placed a mark on State’s Exhibit 5 to indicate where Sanchez had touched her and

testified that Sanchez had touched her on the lower mark, underneath her clothing,

and that she had to pull his hand out of her pants.

      M.W.’s mother testified that she was outside cooking when Sanchez brought

M.W. home. M.W. was quiet when she arrived, and her mother described M.W.’s

behavior as “scared,” “embarrassed,” and “worried.” After M.W. described events

that made her mother believe something inappropriate had happened, she called Mrs.

Sanchez to tell her that M.W. would no longer be homeschooled. M.W. did not want

to go to the police, but she and her mother told Mrs. Sanchez what had occurred.

M.W. told her public-school teacher about the incident a few months later, and upon

receiving a phone call from the school principal, M.W.’s mother decided M.W. was

ready to talk and reported the incident to the police.

      Kimberly Skidmore, Assistant Director of Forensic Services at the Dallas

Children’s Advocacy Center, conducted M.W.’s forensic interview. Skidmore

testified that M.W. mentioned the living room, where she performed schoolwork at

her desk, the bathroom, kitchen, office, and Sanchez’s bedroom.          M.W. told

Skidmore that, after going to the kitchen for a drink of water, she went back to her

desk and Sanchez sat next to her on a bench. M.W. said Sanchez kissed her with an

open mouth and used his tongue, and then put his hand on her “private” over her

clothes. M.W. identified her “private” as the body part in front she used to urinate.



                                         –3–
M.W. said Sanchez’s hand felt wrinkly and she demonstrated how Sanchez rubbed

her private, stating several times that she pushed Sanchez after he touched her.

      G.T., who was sixteen when she testified, explained that she would arrive for

homeschooling around 8 a.m., but that her mother would pick her up each day to

have lunch and then bring her back for more homeschooling after lunch. G.T. stated

that on the day of the alleged incident, Sanchez’s wife went to a dentist appointment

and instructed them to ask Sanchez if they needed any help. M.W. left her desk and

G.T. became “worried” because M.W. “was taking really long.” G.T. went into the

kitchen to get water and saw Sanchez sitting on a tall dining chair with M.W.

between his legs and his arms were around M.W.’s waist. G.T. pretended she did

not see anything, got some water, and left the kitchen. A few minutes later, M.W.

returned to her desk and told G.T. that Sanchez had kissed her, and that she wanted

to go home. G.T. described M.W. as “really nervous,” scared, and that she seemed

“shaken up for a long time.” When Sanchez’s wife returned, M.W. asked to go home

and Sanchez offered to take her home because he was leaving for work. M.W. left

with Sanchez. The next day, Sanchez’s wife asked G.T. if anything unusual had

happened the day before and G.T. relayed what she had seen. About a week later,

Sanchez’s wife suggested going to G.T.’s home for her homeschooling and they

finished out the year with that arrangement.

      J.C. testified that she had lived at the Sanchez home with her baby since May

2015. On September 8, J.C. went into the kitchen and saw Sanchez in his chair

                                        –4–
reading mail with M.W. standing beside him, and M.W.’s face looked upset. J.C.

remembers receiving a call from M.W.’s mother about the incident to warn her

because she had a baby, and J.C. told her about M.W.’s upset face. J.C. moved out

of the Sanchez home approximately four to six weeks later.

      Mrs. Sanchez described M.W. as sweet when it was time to play, but often

uncooperative when it was time to do schoolwork. Mrs. Sanchez testified that she

left the residence on September 8 shortly before a 4:00 p.m. dentist appointment.

She first learned of M.W.’s allegations the next day from J.C. Mrs. Sanchez

characterized her meeting with M.W. and her mother as M.W.’s mother suggesting

information with “remember you told me this” and M.W. confirming the

information.

      Kelly Slaven, Chief Clinical Officer at the Dallas Children’s Advocacy

Center, testified as a child abuse expert. Ms. Slaven testified that children under ten

often are unable to remember details of events, and that they may remember parts of

events, but not in a linear order. Ms. Slaven related that it is common for children

who experienced abuse to later remember less detail, or alternatively, to remember

a different detail not discussed in their initial forensic interview.

      The jury viewed portions of a videotaped interview between Sanchez and

Detective Clark of the Dallas Police Department’s Child Exploitation Unit from

April 18, 2017. Detective Clark testified to details of the interview. During the

interview, Sanchez admitted that he had hugged M.W. “three or four” times prior to

                                          –5–
the day in question and stated, “I have to confess I like long hair and [M.W.] has

long hair like my wife.” Sanchez explained that when he hugged M.W., he stroked

her hair from the top to the length of her hair. When asked if there was anything

different about M.W.’s last day of homeschooling, Sanchez recounted that M.W.

entered the kitchen, hugged him, and told him that she loved him. He said that after

his wife was gone from the home, J.C. entered the kitchen and M.W. jumped back

“like they caught us.” J.C. then left the home. He said M.W. returned to the kitchen

a few minutes later and again said, “I love you.” Sanchez stated that he hugged her

again and stroked her hair until G.T. entered the kitchen and M.W. backed away

from him again, knocking over some boxes. Sanchez stated that he asked M.W.,

“[w]hat’s the deal with all the hugging?” and told her to “go back to her books.”

Sanchez claimed M.W. then came into his bedroom and hugged him and put her arm

around him and he could have kissed her on the cheek, but not on the mouth.

Detective Clark testified that it is difficult for suspects to confess to a detective that

they touch kids inappropriately, and it is typical for them to minimize their actions,

so detectives look for corroboration of some details of the child’s account. When

asked if Sanchez appeared to be minimizing details, Detective Clark responded that

Sanchez described M.W. as the aggressor and that he was correcting M.W.’s

behavior, after admitting that his wife previously had told him that the way he

hugged M.W. and stroked her hair was inappropriate. Based upon his experience,

Detective Clark characterized the type of kiss and touch M.W. described as having

                                          –6–
been used for sexual gratification. Detective Clark also saw no signs of coaching in

M.W.’s testimony and stated that in his nine years of experience in this unit, there

are rarely any witnesses because the offender waits for an opportunity.

      Sanchez invites us to categorize the combined and cumulative force of the

evidence presented to the jury as “ordinary caregiving activities.” We decline. We

find the evidence legally sufficient to support the jury verdict.

                            Legal Sufficiency of the Evidence

Standard of Review

      In a legal sufficiency review, we view the evidence in the light most favorable

to the verdict, and we ask whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Arroyo v. State, 559 S.W.3d 484, 487 (Tex. Crim. App. 2018).

As the exclusive judge of the weight and credibility of the witnesses’ testimony, the

jury is free to accept or reject all or any part of a witness’s testimony and resolve

conflicting inferences from the evidence. See Zuniga v. State, 551 S.W.3d 729, 733

(Tex. Crim. App. 2018); Fernandez v. State, 805 S.W.2d 451, 456 (Tex. Crim. App.

1991). In determining legal sufficiency, we consider all direct and circumstantial

evidence in the record, including admissible and inadmissible evidence. Jenkins v.

State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); Murray v. State, 457 S.W.3d
446, 448 (Tex. Crim. App.), cert. denied, 577 U.S. 871 (2015). This standard gives

full play to the factfinder's responsibility to resolve testimonial conflicts, weigh the

                                          –7–
evidence, and draw reasonable inferences from basic facts to ultimate facts. Jackson,
443 U.S. at 319; Murray, 457 S.W.3d at 448.

      When performing an evidentiary legal sufficiency review, we may not re-

evaluate the evidence's weight and credibility and substitute our judgment for the

factfinder's. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).

Instead, we determine whether the necessary inferences are reasonable based on the

cumulative force of the evidence viewed in the light most favorable to the verdict.

Murray, 457 S.W.3d at 448. We must presume that the factfinder resolved any

conflicting inferences in the verdict's favor and defer to that resolution. Id. at 448–

49. The standard of review is the same for direct and circumstantial evidence cases

because circumstantial evidence is as probative as direct evidence in establishing

guilt. Dobbs v State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014).

Applicable Law

      A person commits the offense of indecency with a child younger than 17 years

of age if the person engages in sexual contact with a child. TEX. PENAL CODE ANN.

§ 21.11(a)(1). “Sexual contact” means any touching by a person, including touching

through clothing, of the anus, breast, or any part of the genitals of a child, with the

intent to arouse or gratify the sexual desire of any person. TEX. PENAL CODE ANN. §

21.11(c)(1). A person commits attempted indecency with a child if, “with specific

intent to commit an offense, he does an act amounting to more than mere preparation



                                         –8–
that tends but fails to effect the commission of the offense intended.” TEX. PENAL

CODE ANN. § 15.01(a).

Application of Law to Facts

      The jury charge contained the lesser-included offense instruction. Sanchez

argues the evidence was legally insufficient to support his conviction for attempted

indecency with a child because [1] the State knew its complainant would not be

credible, [2] the jury rejected the State’s theory of the case, [3] there was insufficient

evidence of specific intent to commit the greater offense, and [4] Sanchez did not

engage in conduct that was more than mere preparation and tended to effectuate the

commission of indecency with a child.

      In looking at the entire record, including the contrary evidence presented, and

giving deference to the factfinders’ determinations of weight and credibility, it is

clear the jury acted as rational factfinders in determining the evidence and testimony

of witnesses presented by the State to be credible and sufficient to establish the

essential elements of the offense beyond a reasonable doubt.

      A. Credibility of Complainant

      This court will not reassess credibility. Contrary to Sanchez’s assertions that

the State’s opening statement was an admission that M.W. would not be credible,

the full record of the opening statement reflects that the prosecutor’s statements

could be characterized as a recognition that child victims cannot be expected to



                                          –9–
testify with the same clarity and ability as is expected of mature and capable

adults. See Villalon v. State, 791 S.W.2d 130, 134 (Tex. Crim. App. 1990).

       Sanchez argues that the jury necessarily rejected M.W.’s testimony that

sexual touching actually occurred by finding him guilty of “attempted” indecency

rather than “indecency with a child.” In this regard, Sanchez assumes that the jury’s

failure to convict on the greater offense necessarily meant that the jury did not find

M.W.’s testimony on sexual touching credible and offers alternative hypotheses to

argue the remaining evidence is insufficient to support an inference of guilt.

      The jury is the sole judge of each witness’s credibility and can choose to

believe all or any part of each witness’s testimony. See TEX. CODE CRIM. PROC. ANN.

art. 38.04; Tear v. State, 74 S.W.3d 555, 560 (Tex. App.–Dallas 2002, pet. ref'd),

cert. denied 538 U.S. 963 (2003); Fernandez, 805 S.W.2d at 456 (factfinder may

decide which version of declarant's story it believed). Because the factfinder is the

sole judge of credibility and the weight to be given each witness’s testimony, this

court presumes the factfinder resolved conflicts in testimony, weighed all evidence,

and drew reasonable inferences in a manner that supports the verdict. See TEX. CODE

CRIM. PROC. ANN. art. 38.04; Jackson, 443 U.S. at 319; Murray, 457 S.W.3d at 448-

49; Tear, 74 S.W.3d at 559. The State’s burden is to prove each element of the

offense beyond a reasonable doubt, not to exclude every conceivable alternative to

a defendant’s guilt. Temple v. State, 390 S.W.3d 341, 363 (Tex. Crim. App. 2013).

The factfinder’s role is to choose which inference drawn from the evidence is most

                                        –10–
reasonable, and this court’s role is restricted to ensuring that legally sufficient

evidence supported the verdict, viewing all evidence presented in the light most

favorable to the verdict. Laster v. State, 275 S.W.3d 512, 517-18, 522-24 (Tex. Crim.

App. 2009). Based upon the foregoing, we conclude the jury could have found the

child witness to be credible.

       B. Jury’s Alleged Rejection of State’s Theory

       Sanchez asserts that, because the jury found the evidence did not support a

guilty verdict for the greater offense of indecency with a child, the jury rejected the

State’s theory of the case, and the evidence is therefore insufficient to support his

conviction for the lesser included offense of attempted indecency with a child.

       When requested by the State, submission of a lesser-included offense does not

require some evidence in the record that would permit a jury rationally to find that

the defendant, if guilty, is guilty only of the lesser offense. Grey v. State, 298 S.W.3d
644, 645 (Tex. Crim. App. 2009).1 Because society has an interest in convicting and

punishing people who are guilty of crimes, and the State has a primary mandate not

to convict but to see that justice is done, the State can pursue a greater offense and a

lesser included offense to provide the jury with the opportunity to decide whether

conviction for the greater or lesser included offense is appropriate and avoid having

acquittal as the only alternative. Gray, 298 S.W.3d at 650-51. We disagree that the


   1
    In so holding overruled Arevalo v. State, 943 S.W.2d 887 (Tex. Crim. App. 1997), and abrogated
Hampton v. State, 165 S.W.3d 691 (Tex. Crim. App. 2005).
                                              –11–
jury’s failure to convict Sanchez of the greater offense of indecency with a child

supports an inference that the jury found evidence of an element shared with the

lesser included offense lacked credibility, nor are we precluded from including that

evidence in our sufficiency review of the lesser included offense. See id.

      C.     Evidence of Specific Intent to Commit Greater Offense

      Sanchez asserts the evidence was legally insufficient for the jury to infer his

specific intent to commit the greater offense of indecency with a child. The State

did not have to prove Sanchez could have accomplished, or did actually accomplish,

his purpose, only that he had such a purpose and committed an act beyond mere

preparation. Laster v State, 275 S.W.3d at 522 (emphasis added). Rarely will there

be direct evidence of what an accused intended, so the factfinder usually must infer

intent from circumstantial evidence. Scott v. State, 202 S.W.3d 405, 408 (Tex.

App.—Texarkana 2006, pet. ref’d).

      A person’s intent to arouse or gratify sexual desire can be inferred from the

person’s conduct, remarks, and all surrounding circumstances. See McKenzie v.

State, 617 S.W.2d 211, 216 (Tex. Crim. App. [Panel Op.] 1981) (complainant’s

testimony that appellant placed his hand underneath her clothing and touched her

genitals supports a finding of specific intent for indecency with a child); Scott, 202
S.W.3d at 409 (in light of surrounding circumstances, jury can infer intent to commit

indecency with a child from the child’s testimony that defendant touched her

breasts). No oral expression of intent or visible evidence of sexual arousal is

                                        –12–
necessary. See Ryder v. State, 514 S.W.3d 391, 396–97 (Tex. App.—Amarillo 2017,

pet. ref’d); Abbott v. State, 196 S.W.3d 334, 340–41 (Tex. App.—Waco 2006, pet.

ref’d) (evidence defendant touched body part prohibited by statute sufficient to infer

intent to arouse and gratify sexual desire).

      M.W. testified that Sanchez kissed her with an open mouth using his tongue,

put his hand inside her pants, and that his thumb touched her genital area. After

M.W. pulled Sanchez’s hand out of her pants, he told her not to tell his wife or J.C.

because his wife would be jealous. Sanchez admitted to hugging M.W., stroking her

hair, and kissing her on the cheek in his bedroom. Additionally, Sanchez admitted

that his wife had previously told him the way he touched M.W. was inappropriate.

      The uncorroborated testimony of a child complainant is sufficient to support

a conviction for aggravated sexual assault or indecency with a child, including the

inference of specific intent. TEX. CODE CRIM. PROC. ANN. art. 38.07; IslasMartinez

v. State, 452 S.W.3d 874, 880 (Tex. App.—Dallas 2014, pet. ref’d); Tear, 74 S.W.3d

at 560; Billy v. State, 77 S.W.3d 427, 428-29 (Tex. App.—Dallas 2002, pet. ref’d).

However, this is not a case with just one child witness. The record includes

testimony from two other lay witnesses–G.T. and J.C., M.W.’s mother, the forensic

interviewer, the child abuse expert, the Detective, the video, and Sanchez’s

admissions. Deviations in details between M.W.’s trial testimony and her forensic

interview two years prior, as explained by the State’s child abuse expert is typical of

children who experienced sexual abuse. Considering the testimony from the child,

                                         –13–
combined with the cumulative evidence based upon observations, interviews, and

experts, a rational jury could conclude that Sanchez intended to touch M.W.’s

genitals to arouse or gratify his sexual desires. See Romano v. State, 612 S.W.3d
151, 157 (Tex. App.—Houston [14th Dist.] 2020, pet. filed); Jones v. State, 229
S.W.3d 489, 497 (Tex. App.—Texarkana 2007, no pet.); Gregory v. State, 56
S.W.3d 164, 171-72 (Tex. App.—Houston [14th Dist.] 2001, pet. dism’d), cert

denied, 538 U.S. 978 (2003).

      D.     Conduct More Than Mere preparation

      Sanchez contends that the record contains no evidence that he did any act

amounting to more than mere preparation as required by the attempt statute. TEX.

PENAL CODE ANN. § 15.01(a). There is an “imaginary line” that separates mere

preparatory conduct, which is usually noncriminal, from an act that tends to effect

the commission of an offense, which is always criminal conduct. Flournoy v.

State, 668 S.W.2d 380, 383 (Tex. Crim. App. 1984); Crawford v. State, 562 S.W.3d
106, 111 (Tex. App.—Corpus Christi-Edinburg 2018, pet. ref’d). Where the

imaginary line is to be drawn depends upon the nature of the crime attempted and

must be considered on a case-by-case basis. See Gibbons v. State, 634 S.W.2d 700,

706–07 (Tex. Crim. App. [Panel Op.] 1982); Crawford, 562 S.W.3d at 111. This

necessarily creates a “gray area” within which the imaginary line is to be

drawn. McCravy v. State, 642 S.W.2d 450, 460 (Tex. Crim. App. 1980). The

legislature did not intend to draw this line at the last proximate act. Id. Therefore,

                                        –14–
the fact that an appellant could have taken further action without actually committing

the offense does not render his actions nothing more than mere preparation. See,

e.g., Crawford, 562 S.W.3d at 112-13; Farris v. State, 506 S.W.3d 102, 106 (Tex.

App.—Corpus Christi-Edinburg 2016, pet. ref’d) (citing Hackbarth v. State, 617
S.W.2d 944, 946 (Tex. Crim. App. [Panel Op.] 1981)); Jones, 229 S.W.3d at 497-

98 (evidence sufficient to show defendant’s actions more than mere preparation

where child testified that defendant “was rubbing up against her leg and thigh, she

thought he whispered that he loved her, and afterward, he claimed that he thought

she was [the child-victim’s mother]”).

      Considering all evidence and resolving any conflicts between M.W.’s

testimony, the corroborating circumstantial witness testimony, and Sanchez’s

version of events, a rational jury could conclude that Sanchez’s acts crossed the line

of “mere preparation” and that Sanchez tried but failed to effectuate sexual contact

with M.W.’s genitals. Viewed in the light most favorable to the verdict, the

cumulative force of all the evidence and the reasonable inferences that can be drawn

therefrom support Sanchez’s conviction.         We find legally sufficient evidence

supported the jury’s verdict. Issue One is overruled.

                                Modification of Judgment

      This Court has the power to correct and reform the judgment of the court

below to make the record speak the truth when it has the necessary data and

information to do so. See Abron v. State, 997 S.W.2d 281, 282 (Tex. App.—Dallas

                                         –15–
1998, pet. ref’d), (citing Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993)). A court of appeals may “modify the trial court’s judgment and affirm it as

modified.” TEX. R. APP. P. 43.2(b).

   A. Statutory Reference

      Sanchez asserts that the trial court’s judgment must be modified to reflect the

correct statute for the offense of conviction. The State agrees. The judgment correctly

describes the offense as “ATTEMPTED INDECENCY WITH A CHILD,” but cites

the statute for the offense as “21.11(A)(1).” The record shows Sanchez was

convicted of attempted indecency with a child, rather than indecency with a child.

The correct statute for the offense for which Sanchez was convicted is section 15.01

of the Texas Penal Code. TEX. PENAL CODE ANN. § 15.01(a); see Parfait v. State,

120 S.W.3d 348, 351 (Tex. Crim. App. 2003) (explaining that a person found guilty

of an attempted offense is convicted under section 15.01, not the underlying Penal

Code provision). Accordingly, we modify the judgment to reflect that Sanchez was

convicted under TEX. PENAL CODE ANN. § 15.01(a).

   B. Trial Court Assessed Punishment

      Sanchez asserts that the trial court’s judgment must be modified to reflect that

the trial court assessed punishment rather than the jury.         The State Agrees.

Accordingly, we modify the judgment to reflect that the trial court assessed

punishment rather than the jury.



                                        –16–
      We sustain Issue Two, modify the judgment as set forth in this opinion, and

as modified, we affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47
191053F.U05




                                       –17–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CARLOS EDUARDO SANCHEZ,                      On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-17-00735-R.
No. 05-19-01053-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee                 and Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We DELETE the statement "21.11 (A)(1) Penal Code" under the
      heading "Statute for Offense" and INSERT the statement "15.01(a)
      Penal Code"

      We DELETE the “x” mark next to the statement “Jury.” under the
      heading “Punishment Assessed by Jury/Court/No election” on page 2
      and ADD an “x” mark next to the statement “Court.”


As REFORMED, the judgment is AFFIRMED.


Judgment entered this 14th day of May, 2021.




                                      –18–